DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-12 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodson et al. (Hodson), U.S. Publication No. 2012/0017247.
Regarding Claims 1 and 11, Hodson discloses a transmitter (i.e., ground 
gateway 3, 5; see figure 1) that communicates with at least one receiver (i.e., user receivers 11, 12; see figure 1) via a satellite station (i.e., satellite 2; see figure 1) that transmits a signal (i.e., broadcast content; see paragraph [0034]) by a multibeam system (shown in figure 1), the transmitter comprising:
a scheduler that performs scheduling to determine a time and a wireless channel to transmit data addressed to the at least one receiver based on an area where the at least one receiver is present (as described in paragraphs [0034] and [0043]); and
a transmission unit that transmits a signal of the data addressed to the at least one receiver to the satellite station by the wireless channel determined by the scheduler (as described in paragraph [0034] and shown in figure 1),
wherein the signal transmitted from the transmission unit by an i-th wireless channel is transmitted from the satellite station to the at least one receiver by an i-th beam, wherein i represents an integer of 1 or larger (as shown in figure 1), and
frequencies of signals transmitted from the satellite station by respective beams are same (as described in paragraph [0086]).
Regarding Claims 12 and 22, Hodson discloses a transmitter that 
communicates with at least one receiver via a satellite station that transmits a signal by a multibeam system (same as claim 1 above), the transmitter comprising:
a scheduler that performs scheduling to determine a time and a wireless channel among one or more wireless channels to transmit data addressed to the at least one receiver based on an area where the at least one receiver is present (same as claim 1 above); and
a transmission unit that transmits a signal of the data addressed to the at least one receiver to the satellite station by the wireless channel determined by the scheduler and at the time determined by the scheduler (same as claim 1 above),
wherein the signal transmitted from the transmission unit by the wireless channel is transmitted from the satellite station to the at least one receiver by a beam corresponding to the wireless channel among one or more beams (as described in paragraph [0034] and shown in figure 1), and
frequencies of signals transmitted from the satellite station respectively by the one or more beams are same (same as claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 9-10, 17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson in view of Li et al. (Li), U.S. Publication No. 2010/0173639.
Regarding Claim 2, Hodson discloses the transmitter as described above. 
Hodson further discloses wherein the scheduler performs scheduling to transmit the data addressed to the at least one receiver in a specified area of a first coverage area of a first beam and a second coverage area of a second beam by a first wireless channel and a second wireless channel at a same time (see paragraph [0086] and figure 1).  Hodson fails to disclose including an overlap region.  Li discloses including an overlap region (see paragraph [0027]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Li’s invention with Hodson’s invention to improve spectral efficiency and services (see paragraph [0003] of Li).
	Regarding Claims 6 and 17, Hodson and Li disclose the transmitter as described above.  Hodson further discloses wherein the at least one receiver includes a first receiver and a second receiver (see figure 1), and when the first receiver is present in an area of the first coverage area or the second coverage area except for the specified area and the second receiver is present in the specified area (see figure 1), (see paragraph [0037]).
	Regarding Claims 9 and 20, Hodson and Li disclose the transmitter as described above.  Hodson further discloses wherein when the first receiver is present in an area of the first coverage area except for the specified area and the second receiver is present in an area of the second coverage area except for the specified area (see figures 4a and 4b), the scheduler performs scheduling to successively transmit the first data by the first wireless channel and to successively transmit the second data by the second wireless channel (see paragraph [0086] and figure 1).
	Regarding Claims 10 and 21, Hodson and Li disclose the transmitter as described above.  Hodson further discloses wherein when the first receiver and the second receiver are present in the specified area (see figure 1), the scheduler performs scheduling to transmit the first data and the second data in time division and to transmit the first data and the second data by the first wireless channel and by the second wireless channel (see figure 1).	
Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson and Li in view of Kim et al. (Kim), U.S. Publication No. 2010/0118851.
Regarding Claims 3 and 14, Hodson and Li disclose the transmitter as 
described above.  Hodson and Li fail to disclose wherein the transmission unit transmits same data to the at least one receiver in the specified area by the first wireless channel and the second wireless channel at the same time.  Kim discloses wherein the transmission unit transmits same data to the at least one receiver in the specified area (see paragraphs [0036] and [0058] & figures 3 and 7).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kim’s invention with Hodson’s and Li’s invention for improving mobility of a wireless terminal and quality of service (see paragraph [0006] of Kim).	
Claims 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson and Li in view of Dent, U.S. Patent No. 5,724,666.
Regarding Claims 4 and 15, Hodson and Li disclose the transmitter as  
described above.  Hodson and Li fail to disclose wherein the transmission unit transmits different data to the at least one receiver in the specified area by the first wireless channel and the second wireless channel at the same time so as to be separated from each other in the at least one receiver.  Dent discloses wherein the transmission unit transmits different data to the at least one receiver in the specified area by the first wireless channel and the second wireless channel at the same time so as to be separated from each other in the at least one receiver (see col. 13, lines 44-61 and figure 12).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Dent’s invention with Hodson’s and Li’s invention for providing enhanced communication (see col. 3, lines 62-67 of Dent).
Regarding Claims 5 and 16, Hodson and Li disclose the transmitter as  
described above.  Hodson and Li fail to disclose wherein the transmission unit transmits different data by different polarized waves using the first wireless channel and the second wireless channel.  Dent discloses wherein the transmission unit transmits (see col. 13, lines 44-61 and figure 12).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Dent’s invention with Hodson’s and Li’s invention for providing enhanced communication (see col. 3, lines 62-67 of Dent).	
Claims 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson and Li in view of Sorenson, III, U.S. Patent No. 9,621,468.
Regarding Claims 7 and 18, Hodson and Li disclose the transmitter as  
described above.  Hodson and Li fail to disclose wherein the scheduler performs scheduling so as to cause a length of a first transmission time of the first data to be different from a length of a second transmission time of the second data.  Sorenson, III discloses wherein the scheduler performs scheduling so as to cause a length of a first transmission time of the first data to be different from a length of a second transmission time of the second data (see col. 3, lines 26-49 and col. 3, line 62-col. 4, line 10).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Sorenson’s invention with Hodson’s and Li’s invention for providing a smooth packet transmission without dropping packets and preventing other problems (see col. 2, line 52-col. 3, line 6).
Regarding Claims 8 and 19, Hodson and Li disclose the transmitter as  
described above.  Hodson and Li fail to disclose wherein the scheduler performs scheduling so as to cause the second transmission time to be shorter than the first transmission time.  Sorenson, III discloses wherein the scheduler performs scheduling so as to cause the second transmission time to be shorter than the first transmission time (see col. 3, line 62-col. 4, line 10).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Sorenson’s invention with Hodson’s and Li’s invention for providing a smooth packet transmission without dropping packets and preventing other problems (see col. 2, line 52-col. 3, line 6).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodson in view of Kim in further view of Li.
Regarding Claim 13, Hodson discloses the transmitter as described above.  Hodson further discloses the at least one receiver being in a specified area of a first coverage area of a first beam and a second coverage area of a second beam, the first wireless channel and a second wireless channel being included in the one or more wireless channels, the first beam and the second beam being included in the one or more beams (see paragraph [0086] and figure 1).  Hodson fails to disclose wherein the scheduler performs scheduling to transmit the data addressed to the at least one receiver by a first wireless channel and a second wireless channel at a same time.  Kim discloses wherein the scheduler performs scheduling to transmit the data addressed to the at least one receiver by a first wireless channel and a second wireless channel at a same time (see paragraphs [0036] and [0058] & figures 3 and 7).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kim’s invention with Hodson’s invention for improving mobility of a wireless terminal and quality of service (see paragraph [0006] of Kim).  Hodson and Kim fail to disclose including an overlap region.  Li discloses including an overlap region (see paragraph [0027]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Li’s invention with Hodson’s and Kim’s invention to improve spectral efficiency and services (see paragraph [0003] of Li).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645              
April 29, 2021